UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-112246 Morris Publishing Group, LLC (Exact name of Registrant as specified in its charter) Georgia 26-2569462 (State of organization) (I.R.S. Employer Identification Number) 725 Broad Street Augusta, Georgia (Zip Code) (Address of principal executive offices) (706) 724-0851 (Registrant's Telephone Number) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, accelerated filer, non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Check one: Large Accelerated Filer¨ Smaller Reporting Company ¨ Accelerated Filer¨ Non-Accelerated Filerx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes xNo¨ Explanatory Note The Morris Publishing Group, LLC ("Morris Publishing")is filing this Amendment No. 1 (the "Form 10-Q/A") to its "Quarterly Report" on "Form 10-Q" for the quarter ended September 30, 2011, filed with the United States Securities and Exchange Commission on November 14, 2011, for the sole purpose of furnishing the "Interactive Data File" as Exhibit 101. The Interactive Data File was inadvertently omitted from its Quarterly Report as originally filed due to unanticipated technical difficulties. No other changes have been made to the Quarterly Report. This Form 10-Q/A continues to speak as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update any related disclosures made in the Form 10-Q. Part II Item 6. Exhibits. Master Services Agreement with NIIT Media Technologies, LLC, dated July 7, 2011 ("NIIT Master Services Agreement").* Letter Agreement with Morris Communications Company, LLC, dated July 7, 2011, regarding allocation and limitation of fees under the NIIT Master Services Agreement.* Fifth Amendment to Management and Services Agreement with Morris Communications Company, LLC, dated July 7, 2011.* Amendment to Loan and Line of Credit Agreement, dated September 16, 2011, with CB&T, a division of Synovus Bank.* Rule 13a-14(a) Certifications** Rule 13a-14(a) Certifications** The following financial information from Morris Publishing's Quarterly Report on Form 10-Q for the quarter ended September 30, 2011, formatted in XBRL (eXtensible Business Reporting Language): (i) Unaudited Condensed Consolidated Statements ofOperation for the three and nine months ended September 30, 2011 and September 30, 2010, (ii) Condensed Consolidated Balance Sheets atSeptember 30, 2011 (unaudited)and December 31, 2010 (audited), (iii) Unaudited Condensed Consolidated Statements of Cash Flows for the nine months endedSeptember 30, 2011and September 30, 2010, and (iv) the Notes to Unaudited Condensed Consolidated Financial Statements, tagged as blocks of text. *Previously filed. **Previously furnished. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MORRIS PUBLISHING GROUP, LLC Date: November 14, 2011 By: /s/ Steve K. Stone Steve K. Stone Chief Financial Officer (On behalf of the Registrant, and as its Principal Financial and Accounting Officer)
